DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     QUALITY INVESTMENT HOMES, INC., a Florida Corporation,
                         Appellant,

                                       v.

                          PATRICK DESTRAT,
                               Appellee.

                               No. 4D21-938

                           [November 4, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Olga Gonzalez-Levine, Judge; L.T. Case No. 20-9793
COWE (80).

   William A. Treco of Tepps Treco, Plantation, for appellant.

   Patrick Destrat, Sunrise, pro se.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.